PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Ollinger’s alleged misconduct. Ollinger tendered a guilty plea for consent judgment * acknowledging his violation of Disciplinary Rules 1-102(A)(1) and 3-104(C) and (D) of the Code of Professional Responsibility. The referee recommended that Ollinger be found guilty in accordance with his plea with the proviso that The Florida Bar will not be estopped from seeking further disciplinary sanctions against respondent should a grievance committee of The Florida Bar make a finding of probable cause based upon the results of the audit of respondent’s trust accounts and that he be given a public reprimand.
Neither side contest the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter will serve as the public reprimand.
Judgment for costs in the amount of $492.00 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.